Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 9 – page 15, filed January 21, 2021, with respect to claims 1-3, 5-10, 12-17 and 19-20 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-3, 5-10, 12-17 and 19-20 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-3, 5-10, 12-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts US20190394204A1 (Bansal), US20130031402A1 (Dhuse), US20190245949A1 (Wang), US20180145955A1 (Nirwal), and US20190109783A1  (Kommula) do not teach the limitation. Claims 1, 8 and 15  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 8 and 15… wherein the event package includes information relating to an event occurring in the cloud-based computing infrastructure and comprises: an event type; an object ID identifying a first software-defined data center (SDDC)…. associating the event package with a tenant; receiving a request for information relating to the event package from a second microservice of the application; and based on determining that the request is authorized by the tenant, providing the information relating to the event package to the second microservice, wherein the second microservice recreates a sequence of events in the event package to create a new SDDC with the same settings as the first SDDC., and in combination with other limitations recited as specified in claims 1, 8 and 15.
Claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-20 include the above-described allowable subject matter for being dependent on independent claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442